IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 02-50036
                             Summary Calendar



                        UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                    versus

DARRELL LAMAR STRICKLAND, also known as Darryl Lamar Strickland,

                                                       Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-00-CR-2006-1-DB
                        --------------------
                           August 23, 2002
Before DAVIS, DUHÉ, DeMOSS, Circuit Judges.

PER CURIAM:1

     Darrell Strickland appeals his conviction and sentence for

conspiracy to possess with intent to distribute over 100 kilograms

of   marijuana    and   money      laundering.        He    argues   that   his

constitutional right to a fair trial was violated when the jury

venire   saw   him   enter   the    courtroom    in   handcuffs.      He    also

challenges the district court’s determination that he was a leader

in the offense.



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     The jury venire’s brief glimpse of Strickland entering the

courtroom in handcuffs did not violate his due process right to a

fair trial, and the district court did not abuse its discretion in

denying his motion for a mistrial.   See United States v. Daniel,

813 F.2d 661, 664 (5th Cir. 1987); United States v. Webster, 750

F.2d 307, 331 (5th Cir. 1984).   The record supports the district

court’s determination that Strickland was a leader in the offense,

and the court’s finding was not clear error.   See United States v.

Dadi, 235 F.3d 945, 951-52 (5th Cir. 2000).

     AFFIRMED.




                                 2